Title: From George Washington to John Marshall, 26 August 1795
From: Washington, George
To: Marshall, John


          
            (Private)
            Dear Sir,
            Philadelphia 26th Augt 1795
          
          The Office of Attorney genl of the United States has become vacant, by the death of Willm Bradford Esqr.
          I take the earliest opportunity of asking if you will accept the appointment? The salary annexed thereto, and the prospect of a lucrative practice in this city—the present seat of the generl government, must be as well known to you—better perhaps— than they are to me; and therefore I shall say nothing concerning them.
          If your answer is in the affirmative, it will readily occur to you that no unnecessary time should be lost in repairing to this place. If on the contrary, it should be in the negative (which would give me concern) it might be as well to say nothing of this offer. But in either case, I pray you to give me an answer as promptly as you can. With esteem & regard I am—Dear Sir—Yr very Hble servt
          
            Go: Washington
          
        